DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to “Claims filed on 1/27/2022”. Applicant’s amendments of claims 1 and 6 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-20 are pending wherein claims 1 and 6 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2017, 8/19/2020 and 6/7/2018 are being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Park on 4/25/2022.
The application has been amended as follows: 
1. (Currently Amended) An anisotropic conductive film, comprising: 
a plurality of electrodes;
a first non-conductive layer directly contacting an upper surface of each electrode; 
a pattern layer directly contacting an upper surface of the first non-conductive layer, the pattern layer including a plurality of holes; 
a plurality of conductive balls in the plurality of holes of the pattern layer, the plurality of conductive balls being in direct contact with the first non-conductive layer; and 
a second non-conductive layer on the pattern layer and the plurality of conductive balls,
wherein each conductive ball directly contacts a corresponding one of the electrodes through the first non-conductive layer, 
wherein widths of the plurality of holes are determined corresponding to widths of the electrodes, 
wherein two or more conductive balls are arranged in one hole, and
wherein the first and second non-conductive layers and the pattern layer are disposed between two adjacent electrodes, and
[

6. (Currently Amended) A display device, comprising: 
a flexible substrate; 
a display unit on the flexible substrate, the display unit including organic light emitting diodes; 
a pad portion at an edge region of the flexible substrate, the pad portion including a plurality of pad electrodes; 
a chip-on film on the pad portion; and 
an anisotropic conductive film disposed between the pad portion and the chip-on film, the anisotropic conductive film being configured to attach the pad portion to the chip-on film, wherein the anisotropic conductive film includes including: 
a plurality of electrodes;
a first non-conductive layer directly contacting an upper surface of each electrode; 
a pattern layer directly contacting an upper surface of the first non-conductive layer, the pattern layer [ including a plurality of holes; 
a plurality of conductive balls in the plurality of holes of the pattern layer; and 
a second non-conductive layer on the pattern layer and the plurality of conductive balls,
wherein each conductive ball directly contacts a corresponding one of the plurality of pad electrodes through the first non-conductive layer, 
wherein a width of each of the plurality of holes is determined corresponding to a width of each of the plurality of pad electrodes, respectively, 
wherein two or more conductive balls are arranged in one hole, [
wherein the first and second non-conductive layers and the pattern layer are disposed between two adjacent electrodes, [


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “a first non-conductive layer directly contacting an upper surface of each electrode; a pattern layer directly contacting an upper surface of the first non-conductive layer, the pattern layer including a plurality of holes; a plurality of conductive balls in the plurality of holes of the pattern layer, the plurality of conductive balls being in direct contact with the first non-conductive layer” as recited in claim 1 in combination with the remaining features.
Dependent claims 2-5, 15-18 are allowed based on virtue of their dependencies 
The most relevant prior art references, Yamashita et al (US 2009/0153765 A1). in Figs 22 substantially teaches the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. Yamashita in the first interpretation discloses that the first non-conductive layer 60 is not in direct contact with a top surface of the electrode 51. Similarly, Yamashita in an alternative interpretation discloses that the pattern layer (100) is not in direct contact with an upper surface of the first non-conductive layer 60.
With respect to claim 6, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “a first non-conductive layer directly contacting an upper surface of each electrode; a pattern layer directly contacting an upper surface of the first non-conductive layer, the plurality of conductive balls being [[and]] including a plurality of holes;” as recited in claim 6 in combination with the remaining features.
Dependent claims 7-14, 19-20 are allowed based on virtue of their dependencies 
The most relevant prior art references, Yamashita et al (US 2009/0153765 A1). in Figs 22 substantially teaches the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. Yamashita in the first interpretation discloses that the first non-conductive layer 60 is not in direct contact with a top surface of the electrode 51. Similarly, Yamashita in an alternative interpretation discloses that the pattern layer (100) is not in direct contact with an upper surface of the first non-conductive layer 60.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811